                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION


In the Matter of the Complaint of                     )
BRANSON DUCK VEHICLES, LLC as                         )
Owner and; RIPLEY ENTERTAINMENT,                      )       Consolidated
INC., as Owner pro hoc vice of the STRETCH            )       Case Nos. 6:18-cv-03339-MDH
DUCK 07 for Exoneration from or Limitation            )       6:19-cv-05006-MDH
Of Liability                                          )
                                                      )


                                              ORDER

         On November 14, 2019, the Court heard oral argument regarding whether admiralty

jurisdiction exists over the claims raised in this lawsuit. The Court also heard argument regarding

Ride the Ducks International’s standing to invoke the Limitation of Liability Act. The parties

have fully briefed the issues and the Court has reviewed the record before it. After careful review

of the record and for the reasons set forth herein, the Court finds admiralty jurisdiction does not

apply.

         Ride the Ducks International Lacks Standing as a Prior Owner of the Vessel.

         The Court finds Ride the Ducks International lacks standing under the statutory protections

of the Limitation of Liability Act (“Act”). The Act applies to an “owner” of a vessel which also

“includes a charterer that mans, supplies, and navigates a vessel at the charterer's own expense or

by the charterer's own procurement.” 46 U.S.C.A. § 30501.

         Here, Ride the Ducks International was not an owner, or charterer, of the Stretch Duck 07

at the time of the July 19, 2018 disaster.    Rather, Ride the Ducks International argues the Act

should apply to it as a previous owner because of the time and money it invested into Stretch Duck

07, prior to the sale of the vessel to Ripley on December 1, 2017. The only legal authority Ride




          Case 6:19-cv-05006-MDH Document 145 Filed 12/02/19 Page 1 of 5
The Ducks International submits in support of the argument that prior ownership is sufficient to

invoke standing is an opinion from the Northern District of California which is not persuasive and

not binding on this Court.

       The Court finds Ride the Ducks International was not an owner of the vessel at the time of

the July 19, 2018 tragedy and for purposes of invoking the Limitation of Liability Act, therefore,

does not have standing to assert admiralty jurisdiction. The Court declines to expand application

of the Act to Ride the Ducks International as a former owner of Stretch Duck 07. Such an

expansion is not supported by the plain language of the Act. Therefore, the Court ORDERS that

Ride the Ducks International’s complaint in admiralty is dismissed for lack of standing.

       Admiralty Jurisdiction Does Not Apply to Table Rock Lake.

       In discussing admiralty jurisdiction as it relates to a Limitation of Liability Act case, the

Eighth Circuit has stated: “[n]avigability is a term subject to different definitions depending upon

the context of a case. In some cases, the term has a different meaning from that expressed in

admiralty cases.” Three Buoys Houseboat Vacations U.S.A. Ltd. v. Morts, 921 F.2d 775, 778 (8th

Cir. 1990) (internal citations omitted) (“While there is ample case law describing navigability in

contexts which do not concern admiralty, we are concerned with navigability only as it relates to

admiralty. Livingston is the most complete statement from this court in that regard.”).

       The Eight Circuit specifically stated:

       …despite the criticisms expressed in Finneseth v. Carter, 712 F.2d 1041, 1045 (6th
       Cir. 1983), and until Supreme Court authority to the contrary, Livingston remains
       the controlling authority in this court for the determination of what is a navigable
       waterway. The standard is one of contemporary navigability in fact.

Id. (internal citations and quotations omitted) (emphasis added).

       In The Daniel Ball ... the Court said: Those rivers must be regarded as public
       navigable rivers in law which are navigable in fact. And they are navigable in fact
       when they are used, or are susceptible of being used, in their ordinary condition, as

                                                 2

        Case 6:19-cv-05006-MDH Document 145 Filed 12/02/19 Page 2 of 5
        highways for commerce, over which trade and travel are or may be conducted in
        the customary modes of trade and travel on water.
Id. at 778-79 (internal citations and quotations omitted). The Eighth Circuit held Lake of the

Ozarks is not a navigable waterway because present navigability is not possible and therefore

admiralty jurisdiction did not apply. Id. at 779.1 The Eighth Circuit has stated “ federal admiralty

jurisdiction turns on contemporary navigability in fact.” Livingston v. United States, 627 F.2d 165,

170 (8th Cir. 1980).

       Here, this Court is governed by Eighth Circuit law. While the Court acknowledges the

record before it is extensive regarding the current recreational and tourist activity on Table Rock

Lake, there is no meaningful evidence of trade or transportation activity such as to make the lake

a “highway for commerce.” The Eighth Circuit law binding on this Court holds that admiralty

jurisdiction does not exist on Table Rock Lake.

       Admiralty jurisdiction in this case turns on contemporary navigability in fact.
       Although we acknowledge the Sixth Circuit’s decision in Finneseth v. Carter, 712
       F.2d 1041 (6th Cir.1983), in which the court held that an interstate lake was
       navigable for purposes of invoking admiralty jurisdiction because of a showing of
       the lake’s capability or susceptibility for use as an interstate highway of commerce,
       we need not address that issue under the facts of this case.

Edwards v. Hurtel, 717 F.2d 1204, 1205 (8th Cir. 1983), aff’d on reh’g, 724 F.2d 689 (8th Cir.

1984). The Court acknowledges the Eighth Circuit’s opinion in Edwards was guided by judicially

noticed facts from the district court. However, this Court does not have authority to overrule the

Eighth Circuit’s decision in Edwards that Table Rock Lake is not a navigable waterway. It is




1
  “First, the Lake of the Ozarks is not navigable in fact because of the existence of the Bagnell
Dam. Neither the possibility of future navigation in the event the Army Corps of Engineers
removes the dam nor the prior alleged navigability of the Osage River before the existence of the
dam alters the present facts. The lake cannot be negotiated past the dam. Present navigability is
the standard, and present navigability, as we construe it for admiralty and like purposes, is not
possible on the Lake of the Ozarks” Id.

                                                  3

        Case 6:19-cv-05006-MDH Document 145 Filed 12/02/19 Page 3 of 5
appropriate that this Court follow binding precedent unless and until overruled by the 8th Circuit

or the U.S. Supreme Court.

       In any event, after consideration of the evidence presented, the Court finds Table Rock

Lake fails a test of contemporary navigability. While the shores of the lake touch two different

states, the Court believes the test for contemporary navigability requires more than recreational

boating and tourist activity. The lake is not a highway for commerce over which trade and travel

is, or could be, conducted under the customary modes of trade and transit as contemplated in The

Daniel Ball, 77 U.S. 557 (1870), or in the manner other navigable lakes and rivers subject to

admiralty jurisdiction are used. Neither people nor goods are shipped across the lake as part of

interstate commerce. No tug boats, barges or ferries operate on the lake and it would not be

economically feasible for any to do so. Table Rock Lake is, instead, a recreational lake used for

fishing, water sports and recreation. Extending the provisions of the Limitation of Liability Act to

this recreational lake would not further the purposes underlying the Act’s adoption.

       As a result, the Court finds Table Rock Lake is not subject to admiralty jurisdiction for

purposes of invoking the Limitation of Liability Act as it is not a navigable waterway under the

binding precedent of this Circuit. The Court finds the Limitation Plaintiffs’ complaints should be

and hereby are dismissed.2

       Further, the Court denies the Motion to Exclude the Opinions of John Cameron, Claude

Harris, James Hall, and Michael Donelon. (Doc. 189). The Court also denies the Motion to Strike

the Affidavits of Sam Barr and Robert Hathaway. (Doc. 191). To the extent legal opinions may



2
  This Court’s ruling on jurisdiction for purposes of invoking the Limitation of Liability Act in this
case shall not be construed to apply to jurisdictional issues related to any criminal proceedings
arising out of the July 19, 2018 incident. Jurisdictional issues relating to the criminal proceedings,
if any, shall be taken up by the Court in the criminal case if and when such issues are raised by the
parties to those proceedings.
                                                  4

         Case 6:19-cv-05006-MDH Document 145 Filed 12/02/19 Page 4 of 5
be contained in the opinions or affidavits they have been disregarded by the Court in rendering

this decision on navigability.

       Wherefore, the Court ORDERS these consolidated cases, and each of them, dismissed.


IT IS SO ORDERED.

Date: November 27, 2019                             /s/ Douglas Harpool_______________
                                                   DOUGLAS HARPOOL
                                                   UNITED STATES DISTRICT JUDGE




                                              5

         Case 6:19-cv-05006-MDH Document 145 Filed 12/02/19 Page 5 of 5
